DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “as hard as or of greater hardness than natural brick, natural cement and any variations thereof”.  First, it is confusing what “natural” cement and “natural” brick should be.  What types of bricks and cements are natural?  This limitation is also confusing because it is unclear what exact hardness “natural brick”, “natural cement” and “any variations thereof” should be, as there are many types of bricks and cements.  The limitation “any variation thereof” leaves the composition completely open ended and therefore the scope of the claim cannot be ascertained by one of ordinary skill in the art.  For examination purposes, any hardness will be interpreted as reading on the claim.  Claims 2-5 are likewise rejected as failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharski et al US 2008/0245272 in view Carreras-Maldonado et al US 2007/0216058, further in view of Constantz et al US 2011/0067600.
Per claim 1, Kucharski teaches a solid structure which may comprise sand [0034], wherein calcite bonds are formed, with calcium and nitrogen (abstract).  While Kucharski teaches that the starting material may be a structure with layers that exist [0074], Kucharski does not teach a solid structure with solid layers of aggregate including sand.  Carreras-Maldonado teaches a paving block and molding process with a layered construction of materials [0004], wherein one of the aggregates may be sand [0042].  It would have been obvious to one of ordinary skill in the art to have formed a solid structure with the layered block of Carreras-Maldonado and utilized the microbial treatment of Kucharski because Kucharski teaches that such a treatment forms a high strength cement which has many uses including pavements [0008]-[0018].  Furthermore, the prior art is considered as meeting the claimed hardness limitation (see 112 rejection above).  Nonetheless, Constantz teaches that cement mixtures and compositions thereof should have certain properties adjusted and controlled including hardness such as its compressive strength [0085].  Since Kucharski teaches the desirability of producing a high strength cement (abstract), it would have been obvious to one of ordinary skill in the art to have controlled and modified the cement strength and hardness to arrive at the desired results via routine experimentation (see MPEP 2144.05).
Per claim 2, Carreras-Maldonado teaches paving blocks [0005], which are considered as cubic, cubical, flat, square, etc.
Per claim 3, Carreras-Maldonado teaches a textured surface [0049].
Per claim 4, Kucharski teaches calcite bonds are formed from urease enzyme, with calcium and nitrogen (abstract) and urea as the nitrogen source (abstract).
Per claim 5, Kucharski teaches the calcium ions being calcium chloride [0065].

Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive. Applicant has argued that the prior art does not teach the claimed limitations.  However, the newly added limitation regarding hardness is unclear (see 112 rejection above).  Furthermore, the claims are obviated in view of newly discovered prior art.  As such, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN T LEONG/Primary Examiner, Art Unit 1715